Exhibit 10a(1)

LIMITED SUPPLEMENTAL BENEFITS PLAN

FOR CERTAIN EMPLOYEES OF

PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED

AND ITS SUBSIDIARIES

Amended December 2008, Effective as of January 1, 2009

--------------------------------------------------------------------------------



LIMITED SUPPLEMENTAL BENEFITS PLAN
FOR CERTAIN EMPLOYEES OF
PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED
AND ITS SUBSIDIARIES

TABLE OF CONTENTS

Page

 

 

 

 

1.

PURPOSE

 

1

 

 

 

 

2.

DEFINITIONS OF TERMS USED IN THE PLAN

 

1

 

 

 

 

3.

DEATH BENEFIT

 

6

 

 

 

 

4.

RETIREMENT BENEFIT

 

7

 

 

 

 

5.

LIMITATION OF BENEFITS

 

11

 

 

 

 

6.

PLAN DOES NOT CONSTITUTE AN EMPLOYMENT AGREEMENT

 

12

 

 

 

 

7.

AMENDMENT OR TERMINATION OF THE PLAN

 

12

 

 

 

 

8.

WHAT CONSTITUTES NOTICE

 

12

 

 

 

 

9.

ADVANCE DISCLAIMER OF WAIVER

 

12

 

 

 

 

10.

EFFECT OF INVALIDITY OF ANY PART OF THE PLAN

 

12

 

 

 

 

11.

PLAN BINDING ON ANY SUCCESSOR

 

12

 

 

 

 

12.

FUNCTION OF THE COMMITTEE

 

13

 

 

 

 

13.

LAW GOVERNING THE PLAN

 

13

 

 

 

 

14.

MISCELLANEOUS

 

13

-i-

--------------------------------------------------------------------------------



LIMITED SUPPLEMENTAL BENEFITS PLAN
FOR CERTAIN EMPLOYEES OF
PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED
AND ITS SUBSIDIARIES

 

 

 

 

1.

PURPOSE. The purpose of this Plan is to assist the Company in attracting and
retaining a stable pool of key managerial talent and to encourage long-term key
employee commitment to the Company by providing selected employees of the
Company with certain limited supplemental death and retirement benefits as
defined herein. The Plan is intended to provide such benefits to a select group
of management or highly compensated employees within the meaning of ERISA who
terminate employment with the Company and its ERISA Affiliates after becoming
eligible for immediately payable periodic benefits under the Pension Plan or for
early or normal retirement benefits under the Cash Balance Plan.

 

 

 

The Plan is hereby amended, effective as of January 1, 2009, to conform the Plan
to certain requirements of Code Section 409A, to provide for lump sum payments
of death benefits, to revise provisions relating to lump sum payments of de
minimis benefits and to make certain other style and conforming changes. The
terms contained herein shall supersede all prior iterations of the Plan.

 

 

2.

DEFINITIONS OF TERMS USED IN THE PLAN. As used in the Plan, the following words
and phrases shall have the meanings indicated:

 

 

 

(a)

“Beneficiary” — Any person or persons selected by a Participant on a form
provided by the Company who may become eligible to receive the benefits provided
under this Plan in the event of such Participant’s death.

 

 

 

 

(c)

“Cash Balance Plan” — The Cash Balance Pension Plan of Public Service Enterprise
Group Incorporated.

 

 

 

 

(d)

“Change in Control” — For the purposes of the Plan, a Change in Control of the
Company shall mean the occurrence of any of the following events:

 

 

 

 

 

(i)

any “person” (within the meaning of Section 13(d) of the Securities Exchange Act
of 1934, as amended from time to time (the “Act”)) is or becomes the beneficial
owner within the meaning of Rule 13d-3 under the Act (a “Beneficial Owner”),
directly or indirectly, of the Company’s securities of (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its affiliates) representing 25% or more of the combined
voting power of the Company’s then outstanding securities, excluding any person
who becomes such a

- 1 -

--------------------------------------------------------------------------------



 

 

 

 

 

Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or

 

 

 

 

(ii)

the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on December 15, 1998,
constitute the board of directors of the Company (“Board”) and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on December 15,
1998 or whose appointment, election or nomination for election was previously so
approved or recommended; or

 

 

 

 

(iii)

there is consummated a merger or consolidation of the Company or any direct or
indirect wholly owned subsidiary of the Company with any other corporation,
other than (A) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 75% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 25% or more of
the combined voting power of the Company’s then outstanding securities; or

 

 

 

 

(iv)

the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 75% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

- 2 -

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

Notwithstanding the foregoing subparagraphs (i), (ii), (iii) and (iv), a “Change
in Control” shall not be deemed to have occurred by virtue of the consummation
of any transaction or series of integrated transactions immediately following
which the record holders of the common stock of the Company immediately prior to
such transaction or series of transactions continue to have substantially the
same proportionate ownership in an entity which owns all or substantially all of
the assets of the Company immediately following such transaction or series of
transactions.

 

 

 

 

 

(e)

“Code” — The Internal Revenue Code of 1986, as amended. A reference to a section
of the Code` shall also refer to any regulations and other guidance issued under
that section.

 

 

 

 

(f)

“Committee” — The Employee Benefits Committee of the Company as selected by its
Board of Directors.

 

 

 

 

(g)

“Company” — Public Service Enterprise Group Incorporated.

 

 

 

 

(h)

“Compensation” —

 

 

 

 

 

(i)

For the purposes of calculating the Death Benefit pursuant to Paragraph 3 of the
Plan, as to any Participant, Compensation shall be equal to the annual rate of
salary of the Participant in effect at the date of death; and

 

 

 

 

 

 

(ii)

For the purposes of calculating the retirement benefit pursuant to Paragraph 4
of the Plan, as to any Participant, Compensation shall be equal to the annual
average of the total remuneration paid to such Participant for services rendered
to the Company during the five years prior to his Retirement, but excluding:

 

 

 

 

 

 

 

(A)

the Company’s cost for any public or private employee benefit plan other than
elective contributions that are made by the Company on behalf of a Participant
which are not includable in income under Code Section 125, 132(f)(4) or 401(k);
and

 

 

 

 

 

 

 

 

(B)

all awards to the Participant under the Company’s Long-Term Incentive
Compensation Plan.

 

 

 

 

 

 

 

Notwithstanding the foregoing, for purposes of Paragraph 4, Compensation shall
not exceed 150% of the average of the Participant’s annual base salary in effect
as of January 1 for the five years prior to and including the year in which the
Participant’s Retirement occurs.

- 3 -

--------------------------------------------------------------------------------



 

 

 

 

 

(i)

“ERISA” — The Employee Retirement Income Security Act of 1974, as amended. A
reference to a section of ERISA shall also refer to any regulations and other
guidance issued under that section.

 

 

 

 

(j)

“ERISA Affiliate” — (a) any organization while it is a member of a controlled
group of corporations (as defined in Code Section 414(b)) which includes the
Company; or (b) any trades or businesses (whether or not incorporated) while
they are under common control (as defined in Code Section 414(c)) with the
Company.

 

 

 

 

(k)

“Participant” — Each employee of the Company or an ERISA Affiliate nominated by
the Chief Executive Officer of the Company and designated by the Company’s
Employee Benefits Policy Committee. The Chief Executive Officer of the Company
shall nominate such select and key employees of the Company and its ERISA
Affiliates upon such terms as he shall deem appropriate due to the employee’s
responsibilities and opportunity to contribute substantially to the financial
and operating objectives of the Company.

 

 

 

 

(l)

“Pension Plan” — The Pension Plan of Public Service Enterprise Group
Incorporated.

 

 

 

 

(m)

“Plan” — The Limited Supplemental Benefits Plan for Certain Employees of Public
Service Enterprise Group Incorporated and its Subsidiaries, the terms of which
are contained herein

 

 

 

 

(n)

“Reinstatement Plan” — The Retirement Income Reinstatement Plan for
Non-Represented Employees of Public Service Enterprise Group Incorporated and
its Affiliates

 

 

 

 

(o)

“Retirement” — For the purposes of the Plan, Retirement shall mean either (i) or
(ii), as the case may be:

 

 

 

 

 

(i)

in the case of a Participant who participates in the Pension Plan, the
Participant shall incur a Retirement for purposes of the Plan if he or she
incurs a Separation from Service with the Company and its ERISA Affiliates after
having attained age 65 or when the sum of Participant’s age and credited service
are equal to or exceed 80. In applying this provision, the Participant shall
receive additional years of age and service in accordance with any employment,
change in control, or similar arrangement applicable to the Participant,
provided the Participant incurs a termination of service from the Company and
its ERISA Affiliates during the two-year period commencing upon the date of a
Change in Control.

 

 

 

 

 

 

(ii)

in the case of a Participant who participates in the Cash Balance Plan, the
Participant shall incur a Retirement for purposes of the Plan if he or she
incurs a Separation from Service with the Company and its ERISA Affiliates
attaining age 65 or attaining age 55 and completing five or more

- 4 -

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

 

 

 

 

years of credited service (as defined in the Cash Balance Plan). In applying
this provision, the Participant shall receive additional years of age and
service in accordance with any employment, change in control, or similar
arrangement applicable to the Participant, provided the Participant incurs a
termination of service from the Company and its ERISA Affiliates during the
two-year period commencing upon the date of a Change in Control.

 

 

 

 

 

 

 

 

Retirement shall not include termination of service with the right to a deferred
pension under the Pension Plan or a deferred retirement benefit or early
commencement of payment of a participant’s Cash Balance Account under the Cash
Balance Plan.

 

 

 

 

 

 

 

(p)

“Retirement Plan” — Any pension plan within the meaning of ERISA, excluding (i)
the Pension Plan, the Cash Balance Plan and all defined contribution plans
maintained by the Company or an ERISA Affiliate, except insofar as any such
defined contribution plan may provide supplementary benefits to the Pension Plan
or the Cash Balance Plan, (ii) this Plan and (iii) all deferred compensation
plans, tax credit employee stock ownership plans and thrift plans, and all other
profit-sharing plans which are not the principal retirement benefit of a plan
sponsor, maintained by sponsors other than the Company.

 

 

 

 

 

 

(q)

“Separation from Service” — Subject to paragraphs (i) and (ii), a Participant’s
termination from employment with the Company and all ERISA Affiliates, whether
by retirement or resignation from or discharge by the Company or an ERISA
Affiliate.

 

 

 

 

 

 

 

(i)

A Separation from Service shall be deemed to have occurred if a Participant and
the Company or any ERISA Affiliate reasonably anticipate, based on the facts and
circumstances, that either:

 

 

 

 

 

 

 

 

 

 

(A)

the Participant will not provide any additional services for the Company or an
ERISA Affiliate after a certain date; or

 

 

 

 

 

 

 

 

 

 

(B)

the level of bona fide services performed by the Participant after a certain
date will permanently decrease to no more than 50% of the average level of bona
fide services performed by the Participant over the immediately preceding 36
months.

 

 

 

 

 

 

 

 

(ii)

If a Participant is absent from employment due to military leave, sick leave, or
any other bona fide leave of absence authorized by the Company or an Affiliate
and there is a reasonable expectation that the Participant will return to
perform services for the Company or an ERISA Affiliate, a Separation from
Service will not occur until the later of:

- 5 -

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

(A)

the first date immediately following the date that is six months after the date
that the Participant was first absent from employment; or

 

 

 

 

 

 

 

 

 

 

(B)

the date the Participant no longer retains a right to reemployment, to the
extent the Participant retains a right to reemployment with the Company or any
ERISA Affiliates under applicable law or by contract.

 

 

 

 

 

 

 

 

 

 

If a Participant fails to return to work upon the expiration of any military
leave, sick leave, or other bona fide leave of absence where such leave is for
less than six months, the Separation from Service shall occur as of the date of
the expiration of such leave.

 

 

 

 

 

 

(r)

“Specified Employee” — An individual who is a key employee (as defined in Code
Section 416(i) without regard to Code Section 416(i)(5)) of the Company at any
time during the 12-month period ending on each December 31 (the “identification
date”). If an individual is a key employee as of an identification date, the
individual shall be treated as a Specified Employee for the 12-month period
beginning on the April 1 following the identification date. Notwithstanding the
foregoing, an individual shall not be treated as a Specified Employee unless any
stock of the Company or an ERISA Affiliate is publicly traded on an established
securities market or otherwise.

 

 

 

 

(s)

“Voting Stock” — Outstanding stock of a corporation entitled to vote in the
election of the directors of that corporation.

 

 

 

3.

DEATH BENEFIT.

 

 

 

 

 

(a)

Amount of Benefit — If a Participant dies while in the active employment of the
Company or an ERISA Affiliate, the Company shall provide a death benefit to such
Participant’s Beneficiary in an amount equal to 150% of the Participant’s
Compensation, adjusted to the nearest $1,000, or to the next highest $1,000 if
such Compensation is a multiple of $500 but not of $1,000.

 

 

 

 

(b)

Payment of Benefit — Upon the death of a Participant during employment with the
Company or an ERISA Affiliate, the Company shall pay the benefit computed in
accordance with Paragraph 3(a) in a lump sum as of the first day of the month
following the Participant’s date of death or as soon as administratively
practicable after such date, but in no event later than the last day permitted
under Code Section 409A for treating a delayed payment as having been made on
such payment date.

- 6 -

--------------------------------------------------------------------------------



 

 

 

 

 

4.

RETIREMENT BENEFIT.

 

 

(a)

General — At Retirement, the Company shall provide each Participant with a
retirement benefit calculated as provided in this Paragraph 4.

 

 

 

 

 

Notwithstanding any other provision of this Plan to the contrary, the Plan
benefit payable to Frederick W. Lark and Richard D. Quinn, III, each of whom
commenced a phased retirement during 2008, shall be calculated as of December
31, 2008 and shall be paid commencing as of January 31, 2009.

 

 

 

 

(b)

Determination of Benefit —

 

 

 

 

 

(i)

Pension Plan Participants:

 

 

 

 

 

 

 

(A)

The Participant’s Compensation shall be multiplied by an amount equal to one
one-hundredth of the sum of (x) the number of the Participant’s years of
credited service under the Pension Plan at Retirement (including any additional
years of age and service provided to the Participant in accordance with any
employment, change in control, or similar arrangement applicable to the
Participant so long as the Participant incurs a termination of service from the
Company and its ERISA Affiliates during the two-year period commencing upon the
date of a Change in Control), (y) the number of any additional years of service
credit to which the Participant may be entitled from the Company under the
Mid-Career Supplemental Retirement Income Plan of Public Service Enterprise
Group Incorporated and its Affiliates or any written arrangement with the
Company or an ERISA Affiliate Company (excluding any written arrangement between
the Company or ERISA Affiliate and the Participant relating to a Change in
Control), and (z) 30; but, in no event, shall the multiple be greater than 0.75.

 

 

 

 

 

 

 

 

(B)

The amount determined under subparagraph (A) of this Paragraph 4(b)(i) shall be
reduced by the sum of (x) the amount the Participant would be entitled to at
Retirement as an annual pension benefit under the Pension Plan and any
supplemental retirement plan (other than this Plan) maintained by the Company or
an ERISA Affiliate calculated as a single life annuity payable at the
Participant’s Normal Retirement Date (as defined under the Pension Plan) without
reduction for any pre-retirement survivor’s option coverage or any reduction for
early retirement, (y) 100% of the amount of the unreduced annual Social Security
benefit to which the Participant would be entitled at age 65 (or such other age
which may be established by the Social Security Administration from time to time
as the earliest age at which a Participant may receive an unreduced benefit
thereunder), assuming that the Participant has no earnings from the date of
Retirement to age 65 (or such other applicable age), or, if greater, any
disability benefit

- 7 -

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

under Social Security to which the Participant may be entitled, and (z) the
aggregate of the annual benefits to which the Participant is entitled under all
Retirement Plans as of the date the Participant is employed by the Company or an
ERISA Affiliate, such Social Security Benefits and benefits under all Retirement
Plans to be calculated as single life annuities without any reductions, under
rules, procedures and equivalents determined by the Committee. To determine the
amounts referred to under (y) and (z) above, the Participant shall file a
declaration of all such amounts with the Performance and Rewards Department of
the Company’s subsidiary, PSEG Services Corporation, in such form as the
Committee may require from time to time. No benefit shall be paid under the Plan
until such a declaration, in satisfactory form, shall be filed with the
Performance and Rewards Department. If a Participant is granted a disability
Social Security benefit, he shall notify the Performance and Rewards Department
thereof within 30 days thereof, and the Participant’s retirement benefit under
this Plan shall be adjusted accordingly. The Company shall be entitled to rely
on such statements in making payment, and if any such statement is incorrect or
is not furnished, the Company shall be entitled to reimbursement from the
Participant, the Beneficiary or their legal representatives for any overpayment
and may reduce or suspend future payments to recover any such overpayment. In
the event it is established to the satisfaction of the Committee, in its sole
discretion, that any such statement was intentionally false or omitted, the
Participant or Beneficiary shall be entitled to no further payments under the
Plan, and the Company shall be entitled to recover any payments made hereunder.

 

 

 

 

 

(ii)

Cash Balance Plan Participants:

 

 

 

 

 

(A)

The Participant’s Compensation shall be multiplied by an amount equal to one
one-hundredth of the sum of (x) the number of the Participant’s years of service
under the Pension Plan with which such Participant would have been credited at
Retirement had the Participant participated in the Pension Plan from his/her
date of hire and including any additional years of age and service provided to
the participant in accordance with any employment, change in control, or similar
arrangement applicable to the Participant so long as the Participant incurs a
termination of service from the Company and its ERISA Affiliates during the
two-year period commencing upon the date of a Change in Control, (y) the number
of any additional years of service credit to which the Participant may be
entitled from the Company under the Mid-Career Supplemental Retirement Income
Plan of Public Service Enterprise Group Incorporated and its Affiliates or any
written arrangement

- 8 -

--------------------------------------------------------------------------------



 

 

 

 

 

with the Company or an ERISA Affiliate (excluding any written arrangement
between the Company or ERISA Affiliate relating to a Change in Control) the, and
(z) 30; but, in no event, shall the multiple be greater than 0.75.

 

 

 

 

(B)

The amount determined under subparagraph (A) of this Paragraph 4(b)(ii) shall be
reduced by the sum of (x) the amount the Participant would be entitled to at
Retirement as an annual pension benefit under the Cash Balance Plan and any
supplemental retirement plan (other than this Plan) maintained by the Company or
an ERISA Affiliate the calculated as a single life annuity payable at the
Participant’s Normal Retirement Date (as defined under the Cash Balance Plan),
(y) 100% of the amount of the unreduced annual Social Security benefit to which
the Participant would be entitled at age 65 (or such other age which may be
established by the Social Security Administration from time to time as the
earliest age at which a Participant may receive an unreduced benefit
thereunder), assuming that the Participant has no earnings from the date of
Retirement to age 65 (or such other applicable age), or, if greater, any
disability benefit under Social Security to which the Participant may be
entitled, and (z) the aggregate of the annual benefits to which the Participant
is entitled under all Retirement Plans as of the date the Participant is
employed by the Company or an ERISA Affiliate, such Social Security Benefits and
benefits under all Retirement Plans to be calculated as single life annuities
without any reductions, under rules, procedures and equivalents determined by
the Committee. To determine the amounts referred to under (y) and (z) above, the
Participant shall file a declaration of all such amounts with the Performance
and Rewards Department in such form as the Committee may require from time to
time. No benefit shall be paid under the Plan until such a declaration, in
satisfactory form, shall be filed with the Performance and Rewards Department.
If a Participant is granted a disability Social Security benefit, he shall
notify the Performance and Rewards Department thereof within 30 days thereof,
and the Participant’s retirement benefit under this Plan shall be adjusted
accordingly. The Company shall be entitled to rely on such statements in making
payment, and if any such statement is incorrect or is not furnished, the Company
shall be entitled to reimbursement from the Participant, the Beneficiary or
their legal representatives for any overpayment and may reduce or suspend future
payments to recover any such overpayment. In the event it is established to the
satisfaction of the Committee, in its sole discretion, that any such statement
was intentionally false or omitted, the Participant or Beneficiary shall be
entitled to no

- 9 -

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

further payments under the Plan, and the Company shall be entitled to recover
any payments made hereunder.

 

 

 

 

 

 

(c)

Forms of Benefit — The annual amount determined under paragraph (b) of this
Paragraph 4 shall be paid in the form of a life annuity; either a single life
annuity or a joint and survivor annuity, as elected by the Participant.

 

 

 

 

 

(i)

The single life annuity option is an annuity providing equal monthly payments
for the lifetime of the Participant with no survivor benefits.

 

 

 

 

 

 

 

(ii)

The joint and survivor annuity option is a reduced monthly benefit payable to
the Participant for life and to a surviving named Beneficiary for the lifetime
of the Beneficiary in an amount equal to 50%, 75%, or 100% (as elected by the
Participant) of the amount payable during the Participant’s lifetime.

 

 

 

 

 

 

 

Notwithstanding the preceding provisions, if the present value of the
Participant’s total vested benefit under this Plan, the Reinstatement Plan and
the Mid-Career Hire Plan does not exceed $30,000, his benefit under each of the
plans shall be paid a single lump sum distribution.

 

 

 

 

 

(d)

Election of Payment Form – A Participant may elect an annuity form of payment
pursuant to paragraph (c) at any time before his benefit commencement date,
provided that any election shall also apply to any benefits payable to the
Participant under the Reinstatement Plan and the Mid-Career Hire Plan. If a
Participant fails to make a timely election, his retirement benefit shall be
paid in the form of:

 

 

 

 

 

(1)

a single life annuity, if he is not married as of his benefit commencement date;
or

 

 

 

 

 

 

 

(2)

a 50 percent joint and survivor annuity with his spouse as Beneficiary, if he is
married as of his benefit commencement date.

 

 

 

 

 

 

 

If a Participant elects a joint and survivor annuity, but his Beneficiary dies
before the Participant’s benefit commencement date, the Participant’s retirement
benefit shall be paid in the form of a single life annuity unless the
Participant validly elects a new form of payment pursuant to this paragraph

 

 

 

 

 

(e)

Commencement of Benefit – Except as otherwise provided in this paragraph (e),
payment of a Participant’s retirement benefit shall commence or shall be made as
of the last day of the month in which the Participant’s Retirement occurs or as
soon as administratively practicable after such date, but in no event later than
the last day permitted under Code Section 409A for treating a delayed payment as
having been made on such payment date.

- 10 -

--------------------------------------------------------------------------------



 

 

 

 

 

If the Participant is a Specified Employee, payment of the Participant’s
retirement benefit shall commence or shall be made as of the last day of the
month coinciding with or next following the six-month anniversary of the
Participant’s Retirement date. In any case where the payment of benefits is
delayed pursuant to this paragraph, the Participant’s retirement benefit shall
be calculated as of the last day of the month in which the Participant’s
Retirement occurs. Any annuity payments to which the Participant would be
entitled during the first six months after his Retirement shall be accumulated
and paid to the Participant without interest as of the last day of the month
coinciding with or next following the six-month anniversary of his Retirement.
If the Participant’s retirement benefit is payable in the form of a lump sum
distribution, the benefit shall be increased with interest at the first segment
rate as determined pursuant to Code Section 417(e)(3)(C) and (D) for the second
month preceding the first day of the Plan Year in which the Retirement occurs.

 

 

 

 

 

Payment of the Participant’s benefit shall not be delayed or accelerated, except
as provided in this subsection. If the Committee determines that a delay or
acceleration of a Participant’s benefit complies with the requirements of Code
Section 409A (including an acceleration to pay employment taxes), the Committee
may either delay or accelerate the payment of the benefit in accordance with the
terms of Code Section 409A as it deems advisable in its sole discretion. If any
payment is delayed in accordance with this paragraph, the Plan shall pay such
delayed payments without interest following the expiration of the delay.

 

 

 

 

(f)

Post-Separation Accruals – If a Participant earns an additional retirement
benefit after a Retirement, any annuity benefits being paid to the Participant
shall be increased to reflect such additional accruals as of the January 1
following the Plan Year in which such additional benefit accrues. If the
Participant received a lump sum distribution of his retirement benefit as of the
earlier Retirement, the value of the additional accruals shall be paid to him in
a lump sum distribution as of the January 1 following the Plan Year in which
such additional benefit accrues.

Notwithstanding the foregoing, if a Participant named in Paragraph 4(a) earns an
additional retirement benefit after December 31, 2008, the additional accruals
shall be payable as of the Participant’s Retirement as otherwise provided in
this Paragraph 4.

 

 

 

5.

LIMITATION OF BENEFITS.

 

 

 

(a)

The Plan shall be unfunded with respect to all benefits to be paid hereunder. No
Participant, Beneficiary or legal representative shall have any interest
whatsoever in any specific assets of the Company.

 

 

 

 

(b)

The payment of any death or survivorship benefit under this Plan shall be
contingent upon such evidence of death as may be required by the Committee.

- 11 -

--------------------------------------------------------------------------------



 

 

 

 

(c)

If the Company should terminate the Plan pursuant to Paragraph 7 hereof, the
Company’s obligation to pay any benefits under the Plan shall likewise
terminate; provided, however, that, except as otherwise provided in said
Paragraph 7, the Company may not terminate the Plan with respect to any
Participant subsequent to that Participant’s Retirement or death.

 

 

 

6.

PLAN DOES NOT CONSTITUTE AN EMPLOYMENT AGREEMENT. The Plan shall not constitute
a contract for the continued employment of any Participant by the Company or any
ERISA Affiliate. The Company and each ERISA Affiliate reserves the right to
modify a Participant’s Compensation at any time and from time to time as it
considers appropriate and to terminate any Participant’s employment for any
reason at any time notwithstanding the Plan.

 

 

7.

AMENDMENT OR TERMINATION OF THE PLAN. The Board of Directors of the Company may,
in its sole discretion, amend, modify or terminate the Plan at any time,
provided, however, that no such amendment, modification or termination shall
deprive any Participant or Beneficiary of a previously acquired right unless
such Participant or his Beneficiary or his legal representative shall consent to
such change. Provided, further, however, that after a Change in Control, this
Plan may not be terminated nor the benefit calculation reduced with respect to
any Participant in the Plan on the date of such Change in Control unless such
Participant or his Beneficiary or his legal representative shall consent to such
change. No right to a death benefit under the Plan shall accrue until a
Participant’s death and no right to a retirement benefit shall accrue until a
Participant’s Retirement.

 

 

8.

WHAT CONSTITUTES NOTICE. Any notice to a Participant, a Beneficiary or any legal
representative hereunder shall be given in writing, by personal delivery,
overnight express service or by United States mail, postage prepaid, addressed
to such person’s last known address. Any notice to the Company or the Committee
hereunder (including the filing of Schedule A) shall be given by delivering it
in person or by overnight express service, or depositing it in the United States
mail, postage prepaid, to the Secretary of the Employee Benefits Committee,
Public Service Enterprise Group Incorporated, 80 Park Plaza, T10B, P.O. Box
1171, Newark, New Jersey, 07101.

 

 

9.

ADVANCE DISCLAIMER OF WAIVER. Failure by the Company or the Committee to insist
upon strict compliance with any of the terms, covenants or conditions hereof
shall not be deemed a waiver of any such term, covenant or condition, nor shall
any waiver or relinquishment of any right or power hereunder at any one or more
times be deemed a waiver or relinquishment of any such right or power at any
other time or times.

 

 

10.

EFFECT OF INVALIDITY OF ANY PART OF THE PLAN. The invalidity or unenforceability
of any provision hereof shall in no way affect the validity or enforceability of
any other provision of the Plan.

 

 

11.

PLAN BINDING ON ANY SUCCESSOR. Except as otherwise provided herein, the Plan
shall inure to the benefit of and be binding upon the Company, its successors
and

- 12 -

--------------------------------------------------------------------------------



 

 

 

 

assigns, including but not limited to any corporation which may acquire all or
substantially all of the Company’s assets and business or with or into which the
Company may be consolidated or merged.

 

 

12.

FUNCTION OF THE COMMITTEE. The Plan shall be administered by the Committee and
the Committee shall be the final arbiter of any question that may arise under
the Plan.

 

 

 

13.

LAW GOVERNING THE PLAN. Except to the extent federal law applies, the Plan shall
be governed by the laws of the State of New Jersey without giving effect to
principles of conflicts of law. This Plan is specifically intended to comply
with the provisions of the American Jobs Creation Act of 2004 (the “AJCA”) and
Section 409A of the Code and it shall automatically incorporate all applicable
restrictions of the AJCA, the Code and its related regulations, and the Company
will amend the Plan to the extent necessary to comply with those requirements.
The timing under which a Participant will have a right to receive any payment
under this Plan will be deemed to be automatically modified, and a Participant’s
rights under the Plan limited to conform to any requirements under, the AJCA,
the Code and its related regulations.

 

 

15.

MISCELLANEOUS.

 

 

 

(a)

The masculine pronoun shall mean the feminine wherever appropriate.

 

 

 

 

(b)

The headings are for convenience only. In the event of a conflict between the
headings of a paragraph and its contents, the contents shall control.

- 13 -

--------------------------------------------------------------------------------



LIMITED SUPPLEMENTAL BENEFITS PLAN
FOR CERTAIN EMPLOYEES OF
PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED
AND ITS SUBSIDIARIES

SCHEDULE A

 

 

Section 1.

DESIGNATION OF BENEFICIARY(IES) FOR DEATH

In the event of my death, I hereby designate the following individuals,
fiduciaries or other entities, either in their own right or in their
representative capacity, in the proportions and in the priority of interest
designated, to be the beneficiaries of any death benefits owing to me under the
Limited Supplemental Death Benefits and Retirement Plan of Public Service
Enterprise Group Incorporated (Plan).

PRIMARY BENEFICIARIES -The following beneficiary(ies) shall receive all such
benefits payable under the Plan in the event of my death in the proportions
designated hereunder. If any one or more of the primary beneficiaries designated
hereunder shall predecease me, such beneficiary’s share(s) shall be divided
equally among the remaining primary beneficiaries.

 

 

 

 

--------------------------------------------------------------------------------

 

 

Employee’s Signature

 

Page 1 of 3 – Schedule A

--------------------------------------------------------------------------------



 

 

 

 

 

Section 1 (Continued)

 

 

 

 

 

 

 

 

 

NAME AND PRESENT ADDRESS
PRIMARY BENEFICIARIES

 

PROPORTIONATE
INTEREST OF PRIMARY
BENEFICIARY(IES)

 

RELATIONSHIP
TO EMPLOYEE

 

 

 

 

 

______________________________

 

 

 

 

 

 

 

 

 

______________________________

 

_________%

 

_____________

 

 

 

 

 

______________________________

 

 

 

 

 

 

 

 

 

______________________________

 

_________%

 

_____________

 

 

 

 

 

______________________________

 

 

 

 

 

 

 

 

 

______________________________

 

_________%

 

_____________

 

 

 

 

 

SECONDARY BENEFICIARIES -The following beneficiary(ies) shall receive all such
benefits payable under the Plan in the event of my death in proportions
designated hereunder only if all of my primary beneficiaries have predeceased
me. If all primary beneficiaries have predeceased me and if any one or more of
the secondary beneficiaries designated hereunder shall predecease me, such
secondary beneficiary’s share(s) shall be divided equally among the remaining
secondary beneficiaries.

 

 

 

 

 

NAME AND PRESENT ADDRESS
SECONDARY BENEFICIARIES

 

PROPORTIONATE
INTEREST OF SECONDARY
BENEFICIARY(IES)

 

RELATIONSHIP
TO EMPLOYEE

 

 

 

 

 

______________________________

 

 

 

 

 

 

 

 

 

______________________________

 

_________%

 

_____________

 

 

 

 

 

______________________________

 

 

 

 

 

 

 

 

 

______________________________

 

_________%

 

_____________

 

 

 

 

 

______________________________

 

 

 

 

 

 

 

 

 

______________________________

 

_________%

 

_____________


 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Employee’s Signature

 

Page 2 of 3 – Schedule A

--------------------------------------------------------------------------------



Section 1 (Continued)

ESTATE - In the event I have declined to designate a beneficiary under this
Section 1 with respect to any such benefits payable under the Plan, or if all of
the beneficiaries that I have designated predecease me, then all such benefits
payable under the Plan shall be payable to my estate.

 

 

Section 2.

DESIGNATION OF BENEFICIARY FOR JOINT AND SURVIVOR ANNUITY.

In the event of my death, if I am not paid a joint and survivor annuity under
the Pension Plan of Public Service Electric and Gas Company, I hereby designate
the following individual to be the beneficiary with respect to any joint and
survivor annuity paid to me under the Plan. If I am paid a joint and survivor
annuity under the Pension Plan, I understand my beneficiary for a survivor
benefit under the Plan will be the same as under the Pension Plan.

 

 

 

 

 

 

 

Name: 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Address:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Relationship
to Employee: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Date of Birth:

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

Date: 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

WITNESS

 

 

EMPLOYEE’S SIGNATURE

 

 

Page 3 of 3 – Schedule A

--------------------------------------------------------------------------------